DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “an adsorption vessel for receiving a fluid mixture and for separating a component fluid therein , the adsorption vessel comprising: a vessel wall extending from a bottom end to a top end and defining a vessel chamber wherein said vessel wall is in a cylindrical configuration; a bottom inlet formed in the bottom end of the vessel for introducing the fluid mixture to the vessel chamber; a top outlet formed in the top end for product hydrogen exiting the adsorption vessel; a quantity of adsorbent material occupying a lower region of said adsorbent vessel; and a nonporous filler material with a loaded density less than about 900kg/M^3 to occupy an upper region above said quantity of adsorbent material”.  Chinese reference(CN204073785U) teaches in the figure an adsorption vessel for a pressure swing adsorption separation, including a vessel wall(6) extending from a bottom end to a top end and defining a vessel chamber wherein the vessel is in a cylindrical configuration, a bottom inlet(1) formed in the bottom end of the vessel for introducing a fluid mixture, a top outlet(2) formed in the top end for product gas, a quantity of adsorbent material(11) occupying a lower region of the adsorbent vessel, and a porous filler material(12; stone or ceramic) occupying an upper region above the quantity of adsorbent material.  However Chinese .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 19, 2021